Title: To Alexander Hamilton from Edward Carrington, 8 October 1791
From: Carrington, Edward
To: Hamilton, Alexander



Richmond October 8th. 1791
Sir,

Since mine of the 4th. Instant, covering some information upon Manufactures, I have received an additional report from General Stevens, Inspector of Survey No. 2, which, together with his letter, and a Copy of one he received from one of his Collectors I now do myself the pleasure to enclose. It was my intention, at first, to have obtained the Reports of all the Inspectors, and then have made a general one, with certain allowances, and remarks, for you. This would have been attended with but little trouble, and although you was good enough to desire that it might be dispensed with, yet I should have done it. The detached manner in which my information comes, & the late period at which I should be enabled to communicate it to you, were I to delay for this purpose, dictates the greater propriety of complying with your dispensation, and giving you the information by parts, as it comes in. You find that Genl Stevens & Mr. Ragsdale, have, both, reported the domestic manufactures made in twenty families, comprehending the various classes of life, from the richest to the poorest. This is done in consequence of a request I made of each Inspector, in order to form a principle of calculation upon the whole number of families in the State, expecting that, as these Gentlemen reside in different parts, such reports might enable us to judge how far a general principle of calculation might be relied upon, or what deviations might be proper to lead the nearest the truth. You will observe that each of these reports already received, take in the whole year 1790; the others will do the same, and as they come to my hands, they shall be forwarded to you.
The enquiries upon this subject gave rise, at first, to suggestions from the Enemies of the Government, that the object was, a Tax upon manufactures. This led to the necessity of the Inspectors effecting their inquiries in such manner as would not favor such an alarm; and this they have been so judicious in, that there is nothing said about it now. Indeed it is generally viewed in the true light, as leading to some project for the encouragement of home Manufactures.
I am with the greatest respect   Sir   Your Most Ob st.
Ed CarringtonSupervisor D V.
Alexander Hamilton Esqr
